                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
NORMAN SHAW, JR.,                         :   3:20-CV-01594
                                          :
                   Plaintiff,             :
                                          :
             v.                           :   (Magistrate Judge Schwab)
                                          :
WAYNE MEMORIAL HOSPITAL,                  :
                                          :
                   Defendant.             :
                                          :

                          MEMORANDUM OPINION


I. Introduction.

      Plaintiff Norman Shaw, Jr. was bit by a fellow prisoner. He went to the

emergency room of the defendant’s hospital with an open fracture of his left, fifth

finger. At the emergency room, his wound was cleaned and dressed, but not x-

rayed. Shaw contends that the defendant violated the Emergency Medical

Treatment and Active Labor Act, 42 U.S.C. § 1395dd, by failing to appropriately

screen him and by failing to stabilize him before discharging him. The defendant

has moved to dismiss Shaw’s complaint. For the reasons discussed below, we will

deny the defendant’s motion to dismiss.
II. Background and Procedural History.

      Shaw, a federal prisoner, began this action on September 3, 2020, by filing a

complaint naming the Wayne Memorial Hospital Emergency Room as the

defendant. Doc. 1 at 1. Counsel for Wayne Memorial Hospital subsequently

entered an appearance for the defendant noting that Wayne Memorial Hospital is

improperly named in the caption as Wayne Memorial Hospital Emergency Room.

Doc. 7 at 1. We directed that the caption of the case be amended to name Wayne

Memorial Hospital as the defendant. The parties consented to proceed before a

magistrate judge pursuant to 28 U.S.C. § 636(c), and the case was referred to the

undersigned.

      Shaw claims that the Wayne Memorial Hospital violated the Emergency

Medical Treatment and Active Labor Act (“EMTALA”), 42 U.S.C. § 1395dd. He

alleges that on November 26, 2019, after an inmate bit him, he was taken to the

emergency room at the Wayne Memorial Hospital with an open fracture of his left,

fifth finger. An emergency-room doctor told Shaw that an x-ray of his finger could

not be taken because the x-ray machine was broken. The doctor ordered a nurse to

clean, sterilize, and bandage Shaw’s finger, to give him a Tetanus shot, and then to

discharge him with a three-day supply of antibiotics. Records from the emergency

room noted that Shaw’s wound was cleaned and dressed, but because it was a

human bite, it was not sutured. Despite the doctor’s orders, no antibiotics were

                                         2
noted on the emergency-room discharge report, and Shaw alleges that he was

discharged from the emergency room to the prison with his pain at a 10 on the pain

scale, and without his finger being sutured or x-rayed.

      Shaw alleges that, on November 26, 2019, he had an emergency medical

condition, that Wayne Memorial Hospital knew this because the Bureau of Prisons

sent him to the emergency room for an x-ray and possible debridement of his open

fracture, and that the Wayne Memorial Hospital discharged him without stabilizing

him. Shaw contends that if the defendant had taken an x-ray of his finger, the x-

ray would have revealed the fracture.

      On January 7, 2020, Shaw’s finger was finally x-rayed, and the x-ray

revealed a “displaced dorsal rotated fracture through the distal shaft of the left fifth

middle phalanx.” Doc. 1 at 7. The x-ray report also noted that “there is

surrounding soft tissue swelling without joint space malalignment.” Id. Shaw was

taken to a hand specialist, who noted that Shaw had a “fracture through the middle

phalanx with displacement and angulation” and who recommended surgery, more

specifically “left small finger P2 fixation with DIP arthrodesis.” Id. at 8.

      He alleges that the defendant treated him differently from other patients with

similar symptoms. More specifically, he contends that in 2007, Mary McHugh,

who as a result of a fall suffered a displaced, right, radial-shaft fracture, went to the

Wayne Memorial Hospital’s emergency room, and an orthopedic surgeon

                                           3
performed surgery on McHugh, aligning the fracture site and inserting a plate and

six screws to repair the fracture.1 According to Shaw, the defendant treated him

differently from the way it treated McHugh.

      Shaw claims that the defendant violated EMTALA. He seeks monetary

damages for his pain and suffering, mental anguish, and the deteriorating condition

and permanent disability of his finger.

      Although the complaint explicitly pleads only claims under EMTALA,

Shaw references gross negligence in the title of his complaint, and he attached to

his complaint a certificate of merit.2 See doc. 1 at 1, 14. Thus, it is unclear whether

Shaw is attempting to plead a negligence claim against the defendant in addition to

claims under EMTALA.

      Currently pending is the defendant’s motion to dismiss the complaint. That

motion has been briefed, and for the reasons discussed below we will deny that

motion.




1
 Shaw cites to McHugh v. United States, No. 3:CV-08-2006, 2009 U.S. Dist.
LEXIS 144271 (M.D. Pa. Dec. 2, 2009), as the source of the facts concerning
McHugh. That case was a Federal Tort Claims Act case, not an EMTALA case.
2
  Pennsylvania Rule of Civil Procedure 1042.3(a) requires a certificate of merit in
professional liability cases.
                                        4
III. Pleading and Motion-to-Dismiss Standards.

      In accordance with Fed. R. Civ. P. 12(b)(6), the court may dismiss a

complaint for “failure to state a claim upon which relief can be granted.” When

reviewing a motion to dismiss under Rule 12(b)(6), “[w]e must accept all factual

allegations in the complaint as true, construe the complaint in the light favorable to

the plaintiff, and ultimately determine whether plaintiff may be entitled to relief

under any reasonable reading of the complaint.” Mayer v. Belichick, 605 F.3d 223,

229 (3d Cir. 2010). In making that determination, we “consider only the

complaint, exhibits attached to the complaint, matters of public record, as well as

undisputedly authentic documents if the [plaintiff’s] claims are based upon these

documents.” Id. at 230.

      “A Rule 12(b)(6) motion tests the sufficiency of the complaint against the

pleading requirements of Rule 8(a).” I.H. ex rel. D.S. v. Cumberland Valley Sch.

Dist., 842 F. Supp. 2d 762, 769–70 (M.D. Pa. 2012). “Under Federal Rule of Civil

Procedure 8(a)(2), a pleading must contain a ‘short and plain statement of the

claim showing that the pleader is entitled to relief.’” Ashcroft v. Iqbal, 556 U.S.

662, 677–78 (2009) (quoting Fed. R. Civ. P. 8(a)(2)). The statement required by

Rule 8(a)(2) must give the defendant fair notice of the nature of the plaintiff’s

claim and of the grounds upon which the claim rests. Erickson v. Pardus, 551 U.S.

89, 93 (2007). Detailed factual allegations are not required, but more is required

                                          5
than “labels,” “conclusions,” or “a formulaic recitation of the elements of a cause

of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). “In other

words, a complaint must do more than allege the plaintiff’s entitlement to relief.”

Fowler v. UPMC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009). “A complaint has

to ‘show’ such an entitlement with its facts.” Id.

       In considering whether a complaint fails to state a claim upon which relief

can be granted, the court “‘must accept all facts alleged in the complaint as true

and construe the complaint in the light most favorable to the nonmoving party.’”

Krieger v. Bank of Am., N.A., 890 F.3d 429, 437 (3d Cir. 2018) (quoting Flora v.

Cty. of Luzerne, 776 F.3d 169, 175 (3d Cir. 2015)). But a court “need not credit a

complaint’s bald assertions or legal conclusions when deciding a motion to

dismiss.” Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997). A

court also need not “assume that a . . . plaintiff can prove facts that the . . . plaintiff

has not alleged.” Associated Gen. Contractors of Cal. v. California State Council

of Carpenters, 459 U.S. 519, 526 (1983).

       Following Twombly and Iqbal, a well-pleaded complaint must contain more

than mere legal labels and conclusions. Rather, it must recite factual allegations

sufficient to raise the plaintiff’s claimed right to relief beyond the level of mere

speculation. In practice, consideration of the legal sufficiency of a complaint

entails a three-step analysis:

                                             6
             First, the court must “tak[e] note of the elements a
      plaintiff must plead to state a claim.” Second, the court should
      identify allegations that, “because they are no more than
      conclusions, are not entitled to the assumption of truth.”
      Finally, “where there are well-pleaded factual allegations, a
      court should assume their veracity and then determine whether
      they plausibly give rise to an entitlement for relief.”
Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010) (footnote and

citations omitted) (quoting Iqbal, 556 U.S. at 675, 679).

      A complaint filed by a pro se litigant is to be liberally construed and

“‘however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.’” Erickson, 551 U.S. at 94 (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Nevertheless, “pro se litigants still must allege

sufficient facts in their complaints to support a claim.” Mala v. Crown Bay Marina,

Inc., 704 F.3d 239, 245 (3d Cir. 2013).



IV. Discussion.

      The defendant contends that the complaint fails to state an EMTALA claim

upon which relief can be granted. And the defendant contends that if the court

dismisses the EMTALA claims, it should decline to exercise supplemental

jurisdiction over any state-law negligence claim. The defendant also contends that

the complaint fails to state a negligence claim upon which relief can be granted.

As mentioned above, it is not clear from the complaint whether Shaw intended to


                                          7
plead a state-law negligence claim. But because he has not responded to the

defendant’s contention that the complaint fails to state a negligence claim upon

which relief can be granted, we construe the complaint as raising only claims under

EMTALA.

      Before we turn to the question whether the complaint states any EMTALA

claims upon which relief can be granted, we address a procedural issue raised by

the defendant.



      A. Contrary to the defendant’s contention, the complaint should not be
      dismissed based on Local Rule 7.8(a).
      The defendant contends that because Shaw’s brief in opposition does not

contain a statement of facts, pursuant to Local Rule 7.8(a), all the facts set forth in

its motion and brief should be adopted and, on that basis, the complaint should be

dismissed. We disagree.

      Local Rule 7.8(a) provides, in part:
      The brief of the moving party shall contain a procedural history
      of the case, a statement of facts, a statement of questions
      involved, and argument. The brief of the opposing party may
      contain a counter statement of the facts and of the questions
      involved and a counter history of the case. If counter
      statements of facts or questions involved are not filed, the
      statements of the moving party will be deemed adopted.
M.D. Pa. L.R. 7.8(a).




                                           8
      The defendant argues both that the statement of facts set forth in its motion

and the statement of facts set forth in its brief be deemed adopted, and on that basis

that motion to dismiss should be granted as a matter of law. See doc. 53 at 2. We

do not construe Local Rule 7.8(a), however, as overriding the well-settled standard

of review applicable to a Fed. R. Civ. P. 12(b)(6) motion to dismiss. Further, the

defendant has not explained how or why an acceptance of its statement of the facts

would lead the court to conclude that the complaint fails to state a claim upon

which relief can be granted. Moreover, given that we are dealing with a Rule

12(b)(6) motion to dismiss, the defendant’s brief should not contain any facts that

are not pleaded within Shaw’s complaint or that are not contained in the narrow

class of documents that the court may appropriately consider in connection with a

Rule 12(b)(6) motion to dismiss. Thus, we reject the defendant’s contention that

the court dismiss the complaint under Local Rule 7.8(a),3 and we proceed under the

well-settled standard that applies to Rule 12(b)(6) motions.




3
  It is ironic that the defendant would rely on Local Rule 7.8(a) as a basis for
dismissal, when its own brief fails to comply with that Rule. Local Rule 7.8(a)
also provides that “a copy of any unpublished opinion which is cited must
accompany the brief as an attachment.” M.D. Pa. L.R. 7.8(a). Here, the defendant
cites to two unpublished opinions in support of it Rule 7.8 argument, see doc. 53 at
3, but it does not attach copies of those opinions to its brief as required by Rule
7.8.
                                           9
      B. The complaint states both an EMTALA failure-to-screen claim and
      an EMTALA failure-to-stabilize claim upon which relief can be
      granted.

      Shaw asserts claims under EMTALA. For the reasons discussed below, we

conclude that Shaw has stated EMTALA claims upon which relief can be granted.

      EMTALA is aimed at curbing the practice of “patient dumping.” Torretti v.

Main Line Hosps., Inc., 580 F.3d 168, 173 (3d Cir. 2009). “Congress enacted

EMTALA in the mid–1980s based on concerns that, due to economic constraints,

hospitals either were refusing to treat certain emergency room patients or

transferring them to other institutions.” Id. “Although Congress was concerned

that the indigent and uninsured tended to be the primary victims of patient

dumping, EMTALA is not limited to these individuals.” Id. Rather, under

EMTALA, “any individual who suffers personal harm as a direct result of a

hospital’s violation of the statute may bring a private civil action for damages.” Id.

      “EMTALA requires hospitals to provide medical screening and stabilizing

treatment to individuals seeking emergency care in a nondiscriminatory manner.”

Id. (footnote omitted). But “it does not create a federal cause of action for

malpractice.” Id. “[A] hospital has two primary obligations under EMTALA: (1) if

an individual arrives at an emergency room, the hospital must provide appropriate

medical screening to determine whether an emergency medical condition exists;

and (2) if the hospital determines an individual has an emergency medical

                                          10
condition that has not been stabilized, it may not transfer the patient unless certain

conditions are met.” Id. (summarizing those obligations as set forth by Urb. By &

Through Urb. v. King, 43 F.3d 523, 525 (10th Cir. 1994)).

      Shaw presents both a failure-to screen claim and a failure-to-stabilize claim.

We address each in turn.


             1. Failure-to-Screen.

      EMTALA contains a medical-screening requirement:
      In the case of a hospital that has a hospital emergency
      department, if any individual (whether or not eligible for
      benefits under this subchapter) comes to the emergency
      department and a request is made on the individual’s behalf for
      examination or treatment for a medical condition, the hospital
      must provide for an appropriate medical screening examination
      within the capability of the hospital’s emergency department,
      including ancillary services routinely available to the
      emergency department, to determine whether or not an
      emergency medical condition (within the meaning of subsection
      (e)(1)) exists.

42 U.S.C.A. § 1395dd(a).
      “EMTALA does not define what constitutes ‘appropriate medical

screening.’” Byrne v. Cleveland Clinic, 519 F. App’x 739, 742 (3d Cir. 2013). But

given that EMTALA “was aimed at disparate patient treatment,” Torretti, 580 F.3d

at 174, the screening provision has generally been interpreted to require “hospitals

to screen similarly situated patients according to the same procedures.” Foster v.

Klasko, No. CV 20-1905, 2020 WL 958556, at *4 (D.N.J. Feb. 27, 2020). ‘“It is


                                          11
up to the hospital itself to determine what its screening procedures will be.’”

Byrne, 519 F. App’x 739, 742 (3d Cir. 2013) (quoting Summers v. Baptist Med.

Ctr. Arkadelphia, 91 F.3d 1132, 1138 (8th Cir.1996)). ‘“Having done so, it must

apply them alike to all patients.’” Id. (quoting Summers, 91 F.3d at 1138).

      Shaw alleges that the defendant4 treated him differently from other patients

with similar symptoms. More specifically, he contends that the defendant treated

him differently from how it treated Mary McHugh, who presented to the

emergency room in 2007 with a displaced, right, radial-shaft fracture, and an

orthopedic surgeon performed surgery on McHugh, aligning the fracture site and

inserting a plate and six screws to repair the fracture.

      The defendant faults Shaw for not citing to instances other the McHugh case

in which he was treated differently from others similarly situated. According to

the defendant: “One case does not a lawsuit make under EMTALA. One sparrow

does not a spring make.” Doc. 48 at 6. Clever. But in addition to his allegations

regarding McHugh, Shaw alleges more generally that the defendant treated him

differently from patients with similar symptoms. At this early stage, this is


4
  “Hospitals that voluntarily participate in the Medicare or Medicaid programs and
have effective provider agreements must comply with EMTALA.” Smith v. Albert
Einstein Med. Ctr., 378 F. App’x 154, 157 n.4 (3d Cir. 2010). Shaw does not
allege that the defendant is a participating hospital, but the defendant does not
argue that that it is not. Thus, we assume that the defendant is a participating
hospital that must comply with EMTALA. See id. (making the same assumption).

                                          12
sufficient. Cf McLaughlin v. Forty Fort Borough, 64 F. Supp. 3d 631, 647 (M.D.

Pa. 2014) (concluding in the context of an equal protection claim that “a plaintiff

need not ‘identify in a complaint actual instances where others have been treated

differently.’” (quoting Phillips v. Cnty. of Allegheny, 515 F. 3d 224, 244 (3d Cir.

2008))); Shkedi v. City of Scranton, No. 3:CV-14-2069, 2015 WL 1505660, at *10

(M.D. Pa. Apr. 1, 2015) (stating, also in the equal-protection context, that general

allegations that the plaintiff was treated differently from others similarly situated

are sufficient).

       Given Shaw’s allegations, we conclude that the complaint sufficiently

alleges that the defendant treated him differently from other similarly situated

patients. Whether Shaw will be able to establish that fact will need to be

determined at a later stage of the proceedings.

       The defendant also contends that Shaw is merely alleging that it negligently

failed to diagnose his fracture, and while such may support a medical malpractice

claim, it does not support an EMTALA claim. While we understand the

defendant’s argument and that argument may have force at a later stage of the

proceedings, again, given that we are deciding a motion to dismiss, and we must

accept Shaw’s factual allegations as true and construe those allegations in the light

most favorable to Shaw, we cannot say as a matter of law that Shaw is merely

alleging malpractice, rather than a proper EMTALA failure-to-screen claim.

                                          13
             2. Failure-to-Stabilize.

      In addition to the screening requirement, EMTALA also contains a

stabilization requirement that requires that “if the hospital determines an individual

has an emergency medical condition that has not been stabilized, it may not

transfer the patient unless certain conditions are met.” Torretti, 580 F.3d at 173.

To plead a failure-to-stabilize claim, a plaintiff must allege that he “(1) had ‘an

emergency medical condition; (2) the hospital actually knew of that condition;

[and] (3) the patient was not stabilized before being transferred.’” Id. at 1785

(quoting Baber v. Hosp. Corp. of Am., 977 F.2d 872, 883 (4th Cir.1992)).


5
  Shaw criticizes the defendant for citing to Torretti and other cases that were
decided at the summary-judgment stage. The standards applicable to motions to
dismiss are “vastly different” from the standards applicable to motions for
summary judgment. Fowler v. UPMC Shadyside, 578 F.3d 203, 213 (3d Cir.
2009). “As [the Third Circuit has] explained, ‘a motion for summary judgment is
different in critical respects from a motion to dismiss for failure to state a claim.”
Id. (quoting ALA, Inc. v. CCAIR, Inc., 29 F.3d 855, 863 (3d Cir. 1994)). ‘“In
addition to the fact that a plaintiff presumably has had an opportunity to obtain
admissions during discovery, a motion for summary judgment is reviewed under a
much more stringent standard than a motion to dismiss for failure to state a
claim.”’ Id. (quoting ALA, 29 F.3d at 863 n. 17). Shaw’s criticism has some force
since at times it appears that the defendant does not recognize that at this stage of
the proceedings, Shaw does not have an obligation to present evidence or prove his
case. See e.g. doc. 48 at 6 (referring to “the only proof” offered by Shaw); doc. 53
at 4 (referring to Shaw’s failure to present records to support his contentions); doc.
53 at 6 (asserting that Shaw has not cited evidence to support his contention that he
was treated differently from other patients); doc. 53 at 9 (stating that Shaw failed
or refused to attach medical records to substantiate his allegations).
       We cited Torretti earlier to provide basic background regarding EMTALA,
and here we cite Torretti for the elements of a failure-to-stabilize claim. “[T]o
determine what the plaintiff must plausibly allege at the outset of a lawsuit, we
                                            14
      Here, the defendant contends that Shaw cannot meet the first element of a

failure-to-stabilize claim because he did not have an emergency medical condition.

EMTALA defines an emergency medical condition, in relevant part, as:

             (A) a medical condition manifesting itself by acute
      symptoms of sufficient severity (including severe pain) such
      that the absence of immediate medical attention could
      reasonably be expected to result in--
             (i) placing the health of the individual (or, with respect to
      a pregnant woman, the health of the woman or her unborn
      child) in serious jeopardy,
             (ii) serious impairment to bodily functions, or
             (iii) serious dysfunction of any bodily organ or part[.]

42 U.S.C.A. § 1395dd(e)(1). Construing the facts in the light most favorable to

Shaw, as we must in connection with a motion to dismiss, and given that Shaw

alleges that he had an open fracture6 of his finger, we cannot say as a matter of law

at this early stage of the proceedings that Shaw did not have an emergency medical

condition as defined by EMTALA.



usually ask what the plaintiff must prove in the trial at its end.” Comcast Corp. v.
Nat’l Ass’n of African Am.-Owned Media, 140 S. Ct. 1009, 1014 (2020)
(explaining that generally “the essential elements of a claim remain constant
through the life of a lawsuit” and “[w]hat a plaintiff must do to satisfy those
elements may increase as a case progresses from complaint to trial, but the legal
elements themselves do not change”). As the elements of a failure-to-stabilize
claim are the same at the pleading stage as at the summary-judgment stage, our
citation to Torretti is appropriate given our recognition that at this stage, Shaw is
required to plead, not prove, his claim.
6
  And open fracture is defined as “a fracture in which there is an external wound
leading to the break in the bone.” Dorland’s Illustrated Medical Dictionary 742
(32d ed. 2012).
                                         15
      The defendant also contends that Shaw cannot meet the second prong of a

failure-to-stabilize claim—that the hospital actually knew of the emergency

medical condition. EMTALA requires the hospital to have actual knowledge of

the emergency medical condition; it ‘“does not hold hospitals accountable for

failing to stabilize conditions of which they are not aware, or even conditions of

which they should have been aware.”’ Torretti, 580 F.3d at 178 (quoting Vickers v.

Nash Gen. Hosp., Inc., 78 F.3d 139, 145 (4th Cir.1996) (“EMTALA would

otherwise become coextensive with malpractice claims for negligent treatment.”).

      Shaw alleges that the defendant actually knew of his condition, and he

alleges that the defendant knew because the Bureau of Prisons’ medical records

state that he was sent to the emergency room with an open fracture of his finger.

See doc. 1 at 4–5. The defendant asserts that because Shaw has not alleged that it

received, reviewed, or relied upon the information from the Bureau of Prisons,

there is no basis pleaded to support the contention that it had actual knowledge of

the fracture. While we understand the defendant’s argument, at this early stage of

the proceedings and given that Shaw alleges that he had an open fracture, it would

be premature to say as a matter of law that the defendant did not have actual

knowledge of an emergency medical condition.

      The defendant contends that it is contesting all three prongs of Shaw’s

failure-to stabilize claim. See doc. 48 at 9. But as to the third prong—that the

                                         16
patient was not stabilized before being transferred—all the defendant asserts is that

because Shaw cannot meet the first two prongs, i.e., Shaw did not have an

emergency medical condition and it did not have actual knowledge of an

emergency medical condition, it did not have a duty to stabilize Shaw. As set forth

above, we have concluded that Shaw sufficiently pleaded the first two prongs, and

as the defendant does not present any other argument regarding the third prong, we

will not address that prong further.

      In sum, we conclude that Shaw has stated a failure-to-stabilize claim upon

which relief can be granted.



V. Conclusion.
      Based on the foregoing, we will deny the defendant’s motion to dismiss the

complaint. An appropriate order will issue.


                                              S/Susan E. Schwab
                                              Susan E. Schwab
                                              United States Magistrate Judge




                                         17
